Opinion by
Beaver, J.,
The plaintiff claims for a loss by fire under a policy of insurance in which is contained a copy of the by-laws of the company subject to which the policy was issued, article 13 of which is as follows: “If property real or personal covered by the policy of a member be or become incumbered by a mortgage, trust deed, judgment or otherwise, the entire policy shall be void, unless otherwise provided by agreement indorsed on the policy or added thereto.”
On the trial in the court below a verdict was taken in favor of plaintiff for the amount of its claim subject to the opinion of the court on the question of law reserved, to wit: “ whether the policy sued on in this case is valid and binding on the plaintiff (evidently should be defendant) company, containing as it does the following provision — here follows article 13 of the by*629laws quoted above — it being admitted that there was an incumbrance, viz: a mortgage, on the property insured.” Judgment was subsequently entered upon the point of law reserved in favor of the defendant non obstante veredicto.
The only question in the case is, was this judgment rightly entered? In other words, was the plaintiff bound by the condition contained in the thirteenth by-law of the company, of which it was a member, attached to and made part of its policy ? No representations were made by plaintiff and no questions asked by defendant as to incumbrances. Defendant’s agent made report as to the risk, in which the inquiry as to incumbrances was not answered. The question as to incumbrances is material, because of the increased risk which they entail, and the clause relating thereto has been considered a “ substantial condition of the insurance ” and binding, unless in some way avoided by waiver or otherwise. In Seybert v. Ins. Co., 103 Pa. 282, in which the policy provided for notice “ if the property shall be incumbered by judgment ” and a penal bond was given by the plaintiff with confession of judgment conditioned upon the restoration of certain personal property levied upon by the sheriff which was forthcoming but upon which judgment had been entered, it was held that in the absence of notice the policy became void. The same view was emphasized in Penn. Ins. Co. v. Schmidt, 119 Pa. 449, and in Hench v. Ins. Co., 122 Pa. 128. The later cases upon which the court below relied are McFarland v. Ins. Co., 134 Pa. 590, and Renninger v. Ins. Co., 168 Pa. 350, which fully sustain the ruling. The case relied upon by the appellant as being in conflict with this great' weight of authority is Ins. Co. v. Hoffman, 125 Pa. 626. The report of this case is extremely meager and unsatisfactory and was affirmed “on the argument at bar.” The counsel for the appellant has secured the paper-books in this case and a careful examination reveals the fact that there was a distinct claim of waiver by the company and, inasmuch as this was not alluded to in the opinion of the court below but was argued by counsel for appellee, the fact that the judgment was affirmed on the argument at bar and not-on the opinion of the court below is accounted for.
The appellant does not print the statement or affidavit of claim but the “ form of policy sued on ” is printed and the of*630ficial notes of trial show that “ counsel for plaintiff offer the affidavit of claim to show, first, the execution and delivery of the policy of insurance; second, the payment of premium; third, the performance of all the conditions of the policy, except one relating to liens found in article 13, by-laws printed on back of policy; fourth, the loss by fire; fifth, giving notice of the fire; sixth, furnishing proof of loss; seventh, the amount of loss,” and rested. There is no evidence in chief or rebuttal as to the insurance being in force before the policy was issued nor of any waiver of the conditions of the policy. But, if there were, they are not covered by the point reserved, upon which the judgment was entered, and, therefore, could not avail the plaintiff here.
As was said by Mr. Justice Paxson, in Seybert v. Ins. Co., supra, “We cannot reverse this case, without making a new contract between the parties.”
Judgment affirmed.